PER CURIAM.
This appeal is from a final judgment based upon a jury verdict in favor of the appellee-plaintiff. The action was commenced for the recovery of damages for an alleged assault and battery and false imprisonment suffered by the appellee at the hands of police officers of the City of Miami Beach.
The main grounds of the appellant’s arguments for reversal of the judgment appealed are (1) that the city is not liable for the intentional torts of its police officers; (2) that the court erred in failing to give certain instructions requested by the appellant; and (3) that the verdict is grossly excessive and was occasioned by the trial judge’s failure to grant a mistrial for certain prejudicial statements made by appel-lee’s counsel during the course of the trial.
The first ground has been answered adverse to appellant by the decision of this court in Simpson v. City of Miami, Fla.App.1963, 155 So.2d 829, wherein it was concluded that a municipality was liable for the intentional torts of its police officers under the doctrine of respondeat superior.
*206The other grounds raised by appellant have been duly considered in the light of the record on appeal. We fail to find wherein reversible error was made to appear.
Accordingly, the judgment appealed is affirmed.